NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        APR 10 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

PAUL FLETCHER; CAROLE WOCKNER, No. 19-55604

                Plaintiffs-Appellants,          D.C. No. 2:18-cv-08671-SVW-SK

 v.
                                                MEMORANDUM*
DONALD L. JOHNSON, PC; JULIE
BOYNTON,

                Defendants-Appellees.

                   Appeal from the United States District Court
                       for the Central District of California
                   Stephen V. Wilson, District Judge, Presiding

                             Submitted April 7, 2020**

Before:      TASHIMA, BYBEE, and WATFORD, Circuit Judges.

      Paul Fletcher and Carole Wockner appeal pro se from the district court’s

judgment dismissing their diversity action arising out of defendants’ legal

representation of them. We have jurisdiction under 28 U.S.C. § 1291. We review

de novo a dismissal for lack of personal jurisdiction. CollegeSource, Inc. v.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
AcademyOne, Inc., 653 F.3d 1066, 1073 (9th Cir. 2011). We affirm.

      The district court properly dismissed plaintiffs’ action because plaintiffs

failed to allege facts sufficient to make a prima facie showing that the district court

had personal jurisdiction over these defendants. See id. at 1074-80 (discussing

requirements for general and specific personal jurisdiction); Sher v. Johnson, 911

F.2d 1357, 1363 (9th Cir. 1990) (“Out-of-state legal representation does not

establish purposeful availment . . . where the law firm is solicited in its home state

and takes no affirmative action to promote business within the forum state.”).

      Because plaintiffs failed to raise any argument below regarding venue, they

have waived any challenge regarding the issue. See Alaska Airlines, Inc. v. United

Airlines, Inc., 948 F.2d 536, 546 n.15 (9th Cir. 1991) (“It is well established that an

appellate court will not reverse a district court on the basis of a theory that was not

raised below.”).

      Defendants’ motion to dismiss (Docket Entry No. 12) is denied. Plaintiffs’

motion to strike (Docket Entry No. 25) is denied as unnecessary.

      AFFIRMED.




                                           2                                    19-55604